UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


KEVIN FENNICK,                                 )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 22-192 (UNA)
                                               )
                                               )
COMMONWEALTH OF                                )
MASSACHUSETTS et al.,                          )
                                               )
                Defendants.                    )


                                  MEMORANDUM OPINION

       This matter, filed pro se, is before the Court on its initial review of Plaintiff’s form civil

complaint, ECF No. 1, amended complaint, ECF No. 6, and application to proceed in forma

pauperis, ECF No. 2. The Court will grant the application and dismiss the complaint for lack of

subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be

complete diversity between the parties, which is to say that the plaintiff may not be a citizen of the

same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking relief in the

district court must at least plead facts that bring the suit within the court’s jurisdiction. See Fed.

R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the action. See Fed. R. Civ. P.

12(h)(3).


                                                   1
       Plaintiff is a resident of Boston, Massachusetts, who has sued the Commonwealth of

Massachusetts, the U.S. House of Representatives, and individuals listed as residing or working in

Massachusetts. The handwritten portions of the original complaint are difficult to decipher, and

the purported amended complaint consists of nine typewritten paragraphs seemingly pertaining to

matters unrelated to the original complaint. Nevertheless, the complaint identifies “Diversity of

citizenship” as the jurisdictional basis. ECF No. 1 at 3. For an action to proceed in diversity, the

citizenship requirement must be “assessed at the time the suit is filed.” Freeport-McMoRan, Inc.

v. K N Energy, Inc., 498 U.S. 426, 428 (1991). Thus, “the citizenship of every party to the action

must be distinctly alleged and cannot be established presumptively or by mere inference.” Meng

v. Schwartz, 305 F. Supp. 2d 49, 55 (D.D.C. 2004); see Naartex Consulting Corp. v. Watt, 722

F.2d 779, 792 n.20 (D.C. Cir. 1983) (“an allegation of residence” does not satisfy the citizenship

pleading requirement).

       With respect to Massachusetts, the Supreme Court “long has held that states are not subject

to diversity jurisdiction” because a “‘State is not a citizen.’” Long v. D.C., 820 F.2d 409, 412

(D.C. Cir. 1987) (quoting Postal Telegraph Cable Co. v. Alabama, 155 U.S. 482, 487 (1894)).

Otherwise, the complaint neither alleges the citizenship of each party nor pleads the statutory

dollar amount. Consequently, this case will be dismissed by separate order.




                                                     ________________________
                                                     JIA M. COBB
Date: September 29, 2022                             United States District Judge




                                                 2